J. S55031/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.-S.I.N.-K,        :     IN THE SUPERIOR COURT OF
A MINOR                                 :           PENNSYLVANIA
                                        :
APPEAL OF: D.M.-N., MOTHER              :         No. 1259 EDA 2018


                 Appeal from the Decree, March 27, 2018,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000881-2017,
                         CP-51-DP-0001615-2015


BEFORE: OLSON, J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED OCTOBER 17, 2018

      D.M.-N. (“Mother”) appeals from the March 27, 2018 decree entered in

the Court of Common Pleas of Philadelphia County, Family Court Division,

that terminated her parental rights to her dependent child, D.-S.I.N.-K.,

male child, born in October of 2014 (“Child”), pursuant to the Adoption Act,

23 Pa.C.S.A. § 2501.       Attorney Tracey Chambers Coleman, Mother’s

court-appointed counsel, has filed a petition to withdraw as counsel, alleging

that the appeal is frivolous, together with an Anders1 brief.    After careful

review, we affirm and grant counsel’s petition to withdraw.

      The record reflects that Mother and E.K. (“Father”) are the natural

parents of Child. Child was born out of wedlock when Mother was 16 years

old and Father was 17. Child was adjudicated dependent on July 2, 2015.


1See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J. S55031/18

On September 5, 2017, the Philadelphia Department of Human Services filed

petitions for involuntary termination of Mother’s and Father’s parental rights.

On November 28, 2017, Father filed a consent of birth father form indicating

his intent to voluntarily relinquish his parental rights to Child and his consent

to Child’s adoption, together with a petition to confirm consent hearing. On

February 5, 2018, the trial court entered a decree of termination of parental

rights with respect to Father. Father did not take an appeal.

      The record further reflects that on December 1, 2017, Mother signed a

consent of birth mother form indicating her intent to voluntarily relinquish

her parental rights to Child and her consent to Child’s adoption, which was

filed on December 11, 2017, together with a petition to confirm consent. At

a hearing held on March 27, 2018, Mother claimed that on the same day

that she executed the consent, she “reached out to CUA[2] [] and said she

wanted to revoke.” (Notes of testimony, 3/27/18 at 8.) Mother’s counsel

confirmed that no documentation exists to support Mother’s claim. (Id.) At

the conclusion of the hearing, the trial court entered the decree of voluntary

termination of parental rights of Mother.

      On   April   26,   2018,   Mother   filed   a   notice   of   appeal   and   a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.




2 The record indicates that an individual identified only as “Nia” from
“CUA-10 Turning Points for Children” appeared at the March 27, 2018
hearing.


                                      -2-
J. S55031/18

Subsequently, the trial court filed its Rule 1925(a) opinion. Mother’s counsel

then filed a petition for leave to withdraw as counsel and an Anders brief.3

      Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, he or she must do the following:

            (1)   petition the court for leave to withdraw stating
                  that after making a conscientious examination
                  of the record . . . , counsel has determined the
                  appeal would be frivolous;

            (2)   file a brief referring to anything that might
                  arguably support the appeal . . . ; and

            (3)   furnish a copy of the brief to defendant and
                  advise him of his right to retain new counsel,
                  proceed pro se, or raise any additional points
                  he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa.Super. 2004) (citation omitted). 4

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

supreme court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

            (1)   provide a summary of the procedural history
                  and facts, with citations to the record;




3 We note that by correspondence dated August 8, 2018, the Philadelphia
Department of Human Services informed this court that it would not file a
brief in this matter due to its agreement with Attorney Coleman that there
are no meritorious grounds for appeal.

4 In In re V.E., 611 A.2d 1267, 1274-1275 (Pa.Super. 1992), this court
extended the Anders principles to appeals involving the termination of
parental rights. “When considering an Anders brief, this Court may not
review the merits of the underlying issues until we address counsel’s request
to withdraw.” In re S.M.B., 856 A.2d at 1237.


                                    -3-
J. S55031/18


               (2)   refer to anything in the record that counsel
                     believes arguably supports the appeal;

               (3)   set forth counsel’s conclusion that the appeal is
                     frivolous; and

               (4)   state counsel’s reasons for concluding that the
                     appeal is frivolous. Counsel should articulate
                     the relevant facts of record, controlling
                     case law, and/or statutes on point that have
                     led to the conclusion that the appeal is
                     frivolous.

Santiago, 978 A.2d at 361. “After an appellate court receives an Anders

brief and is satisfied that counsel has complied with the aforementioned

requirements, the court then must undertake an independent examination of

the   record    to   determine   whether     the      appeal    is   wholly   frivolous.”

In re S.M.B., 856 A.2d at 1237.

      Attorney Coleman has substantially complied with each of the

requirements of Anders. Although Attorney Coleman does not state in her

petition that after making a conscientious examination of the record she has

determined that the appeal is frivolous, she states she is filing an Anders

brief and references Santiago. Further, in the Anders brief, which counsel

forwarded to Mother, along with the petition, counsel directly states that she

has made a conscientious examination of the record and determined the

appeal   is    frivolous.    (Anders     brief   at   unnumbered       pages    10-11.)

Additionally,    Attorney    Coleman’s     Anders       brief    comports     with   the

requirements set forth by the Supreme Court of Pennsylvania in Santiago.

Finally, attached to Attorney Coleman’s petition for leave to withdraw is a


                                         -4-
J. S55031/18

copy of her August 8, 2018 letter to Mother advising Mother of her right to

proceed pro se or retain alternate counsel and stating Attorney Coleman’s

intention to seek permission to withdraw. On August 21, 2018, Mother filed

with this court a pro se motion for appointment of new counsel. A review of

Attorney Coleman’s Anders brief and petition to withdraw reveals that she

has substantially complied with the procedural requirements for withdrawing

from representation, and we will proceed with our own independent review.

     In the Anders brief, Attorney Coleman raises the following issues:

           [1.]   In accordance with Anders v. California, is
                  there anything in the record that might
                  arguably support the appeal that upon
                  independent review of the record the court
                  should conclude that the appeal is not wholly
                  frivolous?

           [2.]   Whether there was a legal basis for the trial
                  court to terminate Mother’s parental rights
                  pursuant to 23 Pa.C.S.A. [§] 2501 and not
                  accept Mother[’s] request to revoke voluntary
                  relinquishments[?]

Anders brief at unnumbered page 5 (full capitalization omitted).

           We review a revocation of consent to adoption in
           relation to a voluntary relinquishment of parental
           rights for an abuse of discretion or legal error. In re
           C.M.C., 2016 Pa. Super. 112, 140 A.3d 699, 704-05
           (Pa. Super. 2016). We must determine whether the
           record is free from legal error and the court’s factual
           findings are supported by the evidence. Id.

           Section 2711 of the Adoption Act sets forth the
           requirements for a consent to adoption and clearly
           outlines the procedure and timeframes for revoking a
           voluntary consent to adoption. See 23 Pa.C.S.[A.
           §] 2711. Section 2711(c) unequivocally states that


                                    -5-
J. S55031/18


            “[a] consent to an adoption may only be revoked as
            set forth in this subsection,” and “[t]he revocation of
            a consent shall be in writing and shall be served
            upon the agency or adult to whom the child was
            relinquished.” 23 Pa.C.S.[A.] § 2711(c). . . .

            This Court has held that “the statute renders a
            consent to adoption irrevocable more than
            thirty (30)  days   after  execution,”   and    the
            unambiguous language of the statute requires a trial
            court to consider the timeliness of a petition to
            revoke before it considers the merits of such a
            petition. In re Adoption of J.A.S., 2007 Pa. Super.
386, 939 A.2d 403, 408-09 (Pa. Super. 2007).

            ....

            Section 2711(c) sets forth the only procedure for
            revoking a consent to adoption; it requires that the
            revocation be timely, in writing, and served upon
            appropriate parties. 23 Pa.C.S.[A.] § 2711(c). If a
            revocation is untimely, the trial court is not able to
            consider the merits of the revocation.         In re
            Adoption of J.A.S., supra at 408-09.

In re R.L., 172 A.3d 665, 667 (Pa.Super. 2017).

      Here, Mother did not revoke her consent in writing within 30 days of

her execution of consent to adoption and did not serve any written

revocation on any party.    Because Mother did not adhere to the statutory

procedure and timeframes necessary to revoke a voluntary consent to

adoption, the trial court did not abuse its discretion in entering the decree

terminating Mother’s parental rights to Child.

      Decree affirmed.5 Petition to withdraw granted.


5 We deny Mother’s August 21, 2018 pro se motion for appointment of new
counsel.


                                     -6-
J. S55031/18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/17/18




                          -7-